MEMORANDUM ***
Loma G. McCloud appeals the judgment of the district court dismissing her action without prejudice for failure to prosecute. McCloud sought judicial review of the Social Security Administration’s determination that she was not disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Oliva v. Sullivan, 958 F.2d 272, 274 (9th Cir.1992), and affirm for the reasons stated by the district court.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.